611 F.3d 1015 (2010)
Russell Allen NORDYKE; Ann Sallie Nordyke, dba TS Trade Shows; Jess B. Guy; Duane Darr; William J. Jones; Daryl N. David; Tasiana Westyschyn; Jean Lee; Todd Baltes; Dennis Blair, R.L. Adams; Roger Baker; Mike Fournier; Virgil McVicker, Plaintiffs-Appellants,
v.
Mary V. KING; Gail Steele; Wilma Chan; Keith Carson; Scott Haggerty; County of Alameda; County of Alameda Board of Supervisors, Defendants-Appellees.
No. 07-15763.
United States Court of Appeals, Ninth Circuit.
July 12, 2010.
Donald Kilmer, Jr., The Law Offices of Donald Kilmer, San Jose, CA, Don B. Kates, Esquire, Battleground, WA, for Plaintiffs-Appellants.
Thomas Peter Pierce, Richards, Watson & Gershon, Los Angeles, CA, Sayre Weaver, Esquire, Richards, Watson & Gershon, Brea, CA, Richard E. Winnie, Esquire, Oakland, CA, for Defendants-Appellees.
Before ALEX KOZINSKI, Chief Judge, HARRY PREGERSON, STEPHEN REINHARDT, DIARMUID F. O'SCANNLAIN, PAMELA ANN RYMER, MICHAEL DALY HAWKINS, SUSAN P. GRABER, RONALD M. GOULD, RICHARD C. TALLMAN, MILAN D. SMITH, JR. and SANDRA S. IKUTA, Circuit Judges.

ORDER
The panel opinion in Nordyke v. King, 563 F.3d 439 (9th Cir.2009), is vacated and the case is remanded to that panel for further consideration in light of McDonald v. City of Chicago, ___ U.S. ___, 130 S.Ct. 3020, ___ L.Ed.2d ___ (2010).